Citation Nr: 0108738	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  95-28 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from July 1955 to 
July 1957.

This matter arises from an April 1996 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  The case was referred to the Board of Veterans' 
Appeals (Board) for resolution, and the veteran appeared for 
a hearing in April 1998, before the undersigned Board Member, 
sitting in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The veteran's service medical records are unavailable and 
presumed to have been destroyed by fire.

2.  The veteran reported that he sustained injury to his low 
back during a basketball game while serving on active duty.

3.  Private medical records from 1968 document a longstanding 
history of back pain and a report of back trauma sometime in 
1966.

4.  The veteran is diagnosed as having degenerative disease 
of the lumbar spine with radiculopathy.

5.  A September 1999 VA examination report establishes a 
nexus between an injury during service to the currently 
diagnosed back disability.



CONCLUSION OF LAW

A low back disability was incurred during military service.  
38 U.S.C.A. §§ 1101, 1131 (West 1991); Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.102, 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
since the appellant's claim will be granted on appeal, there 
is no need for further development.  In addition, the Board 
notes that VA X-ray reports from May 2000, and an edited VA 
examination report of September 1999 have been submitted 
without consideration by the RO.  However, in light of the 
following decision granting service connection, a remand for 
issuance of a statement of the case is unnecessary.  See 
38 C.F.R. § 20.1304(c) (2000).   

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).   

The veteran's service medical records are unavailable and 
were presumably destroyed in a fire at the National Personnel 
Records Center.  The RO's efforts to obtain hospital records 
from the Surgeon General's Office were unsuccessful.  

In February 1968 the veteran was admitted to the Madison 
County Hospital with a long history of low back pain.  He had 
been treated conservatively for the previous 6 months and had 
been unresponsive.  He was treated with traction and bedrest.  
The diagnosis was reported as lumbar discogenic disease and 
acute lumbar myositis.  Elsewhere in the hospital admission 
records the veteran was noted to have an 18 to 24 month 
history of trauma to the low back with acute exacerbation.  

A March 1999 statement from the veteran's private 
chiropractor reflected that he had been treating the veteran 
since January 1999 for symptoms which were first evident in 
December 1994.  The chiropractor identified the veteran's low 
back problems and reported diagnoses of lumbar intervertebral 
disc disorder, lumbar osteoarthritis, and lumbar 
sprain/strain.  He did not report that the veteran's back 
disability was related to service.

VA medical records covering the period from March 1995 to May 
2000 document the veteran's diagnosed low back disability and 
ongoing treatment.  A January 1996 magnetic resonance imaging 
(MRI) study of the lumbar spine showed degenerative changes, 
bone and disc, with spinal stenosis at the L3-4 interspace 
level.  There was also disc bulging and suspected early 
herniation at the L5-S1 level.  A July 1999 hospital 
admission for dehydration noted a diagnosis of degenerative 
joint disease of the lumbar spine.  

A VA examination report of September 1999 notes the veteran's 
history of back injury during service, with no specific 
trauma since that injury.  The veteran reported pain in his 
back since the 1950's.  The VA examiner reviewed the 
veteran's claim file and performed a physical examination.  
He found that the veteran had degenerative disease of the 
lumbar spine with radiculopathy as documented by MRI and 
electromyography.  The examiner offered his opinion that it 
was not likely that the veteran's back disability was due 
solely to the injury suffered in 1956, but that the trauma 
suffered in service may be contributing to the current 
condition.  He was not able to determine the extent to which 
the trauma contributed to the veteran's disability.

The veteran appeared for a Board hearing in April 1998 and 
testified that while he was stationed in Italy, he was 
playing basketball and injured his back in a fall requiring 
hospitalization for 4 to 5 days due to the injury and was 
then returned to duty.  His back has been bothering him ever 
since and that he continued to have problems in subsequent 
jobs, particularly when he was working as a laborer during 
1968.  He had been working for this particular company about 
five years, and had experienced 2 to 3 spells with his back 
during this time.  He insisted that he suffered no specific 
injury, but that the problems originated during service and 
became worse while working.

In reviewing the evidence of record, the Board concludes that 
resolution of reasonable doubt in the veteran's favor 
mandates a finding that service connection is warranted.  The 
veteran's testimony is uncontroverted, and there is no 
medical evidence of record to show that the veteran's back 
disability was other than of longstanding duration.  In 
addition, the VA examiner found that, while the veteran's 
back injury in 1956 was probably not the sole cause of his 
current disability, it was a contributing factor.  

Thus, in light of the lack of service medical records, the 
veteran's credible testimony, and the Board's heightened duty 
to consider the applicability of the benefit of the doubt 
doctrine, the Board finds that the veteran's claim for 
service connection must be granted.  See Russo v. Brown, 9 
Vet. App. 46, 51 (1996), (stating the proposition that while 
the Board's duty to consider the applicability of the benefit 
of the doubt is heightened when service records have been 
destroyed, the actual benefit of the doubt doctrine is not 
heightened).  


ORDER

Entitlement to service connection for a low back disorder is 
granted.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

